Citation Nr: 0112431	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right knee disability, status post total arthroplasty 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  During the pendency of the appeal, a September 2000 
rating decision granted a 100 percent convalescence rating 
for the veteran's service-connected right knee disability, 
status post total arthroplasty of the right knee, from June 
9, 2000 through August 1, 2001.

2.  There is no other issue for which an appeal has been 
perfected.


CONCLUSION OF LAW

There is no appeal currently pending before the Board.  38 
U.S.C.A. §§ 5107(a), 7105(d)(5) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, an August 1970 rating decision granted service 
connection for a right knee disability, and assigned a 10 
percent disability evaluation.  That decision was based on 
service medical records showing that the veteran underwent a 
right lateral meniscectomy in August 1968, after he fell and 
injured his right knee, and current findings on VA 
examination.  Based on VA medical records from April to 
November 1991, including a VA operative report reflecting 
that a right knee arthroscopy was performed in October 1991, 
a December 1991 rating decision continued the 10 percent 
evaluation of the veteran's service-connected right knee 
disability.  A December 1992 rating decision granted a 20 
percent evaluation for the veteran's right knee disability, 
based on a May 1992 VA hospital report.  This 20 percent 
rating was confirmed by the RO in September 1994.

An October 1999 VA outpatient treatment record notes 
complaints of increased right knee pain with intermittent 
swelling, popping, and giving way.  A physical examination 
revealed popping and crepitus of the right knee.  No effusion 
or instability was noted.  A McMurray's test was positive.  
An X-ray study showed degenerative joint disease of the right 
lateral joint line.  The diagnostic assessment was 
degenerative joint disease and internal derangement of the 
right knee with mechanical symptoms.

A VA operative report indicates that the veteran underwent a 
right knee arthroscopy with debridement of the lateral 
compartment of the right knee later that month.  The post-
operative diagnosis was Grade 4 chondromalacia of the lateral 
compartment of the right knee, and a tear of the degenerate 
lateral meniscus.  An October 1999 follow-up treatment record 
notes that the veteran was "doing well."

The following month, the veteran sought an increased rating 
for his service-connected right knee disability.

A November 1999 rating decision granted a 100 percent 
convalescence rating from October 13, 1999 through February 
1, 2000, and continued the 20 percent evaluation of the 
service-connected right knee disability from February 1, 
2000.  The veteran filed a notice of disagreement (NOD) with 
this decision in February 2000, and attached a February 2000 
VA outpatient record showing treatment for advanced 
osteoarthritis of the right knee.

During a June 2000 VA examination, the veteran reported 
undergoing a right lateral meniscectomy after twisting his 
right knee while running in the autumn of 1968.  He explained 
that he initially experienced relief of his right knee 
symptoms, but began experiencing right knee pain in 1990.  
Current complaints included daily right knee pain, which 
increased in severity with walking, bending and climbing 
stairs.  The veteran reported that he could walk 
approximately one mile without "significant pain," but was 
unable to run.  A physical examination of the right knee 
revealed a range of motion from 0 to 125 degrees.  The knee 
was "very painful" with manipulation, and patellofemoral 
crepitus was noted.  While there was no effusion, the right 
knee was enlarged as compared to the left.  There was no 
instability of the right knee.  An X-ray study showed severe 
degenerative joint disease of the right knee.  The final 
assessment was severe degenerative joint disease of the right 
knee, consistent with a post-meniscectomy state.

The RO continued the 20 percent evaluation of the veteran's 
service-connected right knee disability in July 2000.  The 
veteran submitted a substantive appeal (VA Form 9) later that 
month, perfecting his appeal.  Therein, he maintained that 
the RO erred in not assigning separate disability evaluations 
for degenerative joint disease of the right knee, and "post-
operative residuals from the lateral meniscus tear."  In 
support of his claim, the veteran attached a VA operative 
report indicating that he underwent a right total knee 
arthroplasty in June 2000.  This record notes that the 
veteran tolerated the procedure well, and the prognosis was 
"excellent."

Based on this evidence, a September 2000 rating decision 
continued the 20 percent evaluation of the veteran's service-
connected right knee disability under Diagnostic Code 5257 
from February 1, 2000, granted a 100 percent convalescence 
rating from June 9, 2000 through August 1, 2001, and assigned 
a separate 30 percent evaluation under Diagnostic Codes 5255-
5003 from August 1, 2001.

Analysis

According to 38 U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 
2000), the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  In November 1999 correspondence, the veteran 
sought an increased rating for his service-connected right 
knee disability, currently evaluated as 20 percent disabling.  
Later that month, the RO granted a 100 percent convalescence 
rating from October 13, 1999 through February 1, 2000, and 
continued the 20 percent evaluation of the service-connected 
right knee disability from February 1, 2000.  The veteran 
filed a notice of disagreement with this 20 percent 
evaluation in February 2000, and submitted a substantive 
appeal in July 2000, perfecting his appeal.  A September 2000 
rating decision granted a 100 percent convalescence rating 
for the veteran's right knee disability from June 9, 2000 
through August 1, 2001.  This is the highest schedular rating 
available.  There is no error of fact or law to be alleged 
since the veteran was awarded a complete grant of the 
benefits sought on appeal.  Therefore, the issue of 
entitlement to an increased schedular rating for the 
veteran's right knee disability is currently moot.  AB v. 
Brown, 6 Vet. App. 35 (1996).

The Board concludes that there is no appeal pending before 
it.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
(for purposes of initiating appellate review, a NOD applies 
only to the element of the claim currently being decided).  
See also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (It is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits; a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).  In this regard, the Board 
finds that the veteran's pleadings clearly indicated his 
disagreement with the adjudication of his claim by the RO was 
that the RO had failed to recognize his arthritic condition 
and rate it in addition to the current rating assigned for 
instability.  The RO properly recognized that this was a 
cogent argument, and agreed with the veteran that he was 
entitled to a rating based upon his arthritic condition.  
This determination in turn led to the conclusion that the 
veteran should be rated on the knee replacement.  That rating 
is the maximum provided.  Thus, in the Board's view the 
reasons for the veteran's disagreement have been fully 
addressed and satisfied by the RO to the maximum extent 
provided by law at this time.  In other words, the basis for 
the appeal was mooted by actions of the RO and there is no 
dispute remaining at this time between the veteran and the VA 
over the evaluation of his knee disability.

On August 1, 2001, the veteran is scheduled to received a 20 
percent rating for his service-connected right knee 
disability under Diagnostic Code 5257, and a separate 30 
percent rating under Diagnostic Codes 5255-5003, for a 40 
percent combined disability evaluation under 38 C.F.R. 
§ 4.25.  However, the evaluation of the veteran's service-
connected right knee disability must ultimately be me made 
based on the level of disability present at that time.  
Consequently, the issue of entitlement to a combined 
evaluation in excess of 40 percent for the veteran's right 
knee disability after August 1, 2001, is not currently ripe 
for appeal.  If the veteran disagrees with the disability 
evaluation assigned by the RO in August 2001, he should 
perfect an appeal at that time.


ORDER

The appeal with regard to the claim of entitlement to an 
evaluation in excess of 20 percent for the veteran's service-
connected right knee disability, status post total 
arthroplasty of the right knee, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

